Wells, J.
It is admitted, that Silas Packard, the father of Julia Packard, the pauper, had a settlement in Readfield in 1821, that he had resided in the town of Levant for five years successively, terminating December 17, 1848, and that she is a minor. Legitimate children follow and have the settlement of their father until they gain one of their own. If the daughter had been emancipated before her father acquired a new settlement in Levant, she would not have followed the new settlement of her father, but would have retained that, which she derived from him in Readfield, until she gained one in her own right. Emancipation confers upon a minor the power of acquiring a settlement in the same manner as if the minor were of full age. But it does not appear that the daughter was emancipated. The father never relinquished his legal right of control over her, nor consented that she should act for herself independently of him. She would therefore take any new settlement, which he might acquire during her minority.
But it is contended, that the supplies, furnished to the daughter, were in contemplation of law furnished to the father, as a pauper, and prevented him from gaining a settlement in Levant by a residence there for the term of five years.
It does not appear that the father was unable to support his daughter. The parental and filial relations were not sundered. She was not under his roof when she received the supplies, but his legal control over her remained, and had never been relinquished. He had not abandoned her, but without his knowledge, and in his' absence, she had left his house and family.
It being understood that he was able to support his child, would the supplies furnished to her be considered as furnished, to him indirectly as a pauper, within the intention of the statute ? If he had been unable to relieve her, when she fell *63into distress and was supported by the town, they would have been viewed as furnished indirectly to him, according to the cases of Garland v. Dover, 19 Maine, 441, and Clinton v. York, 26 Maine, 167.
It is said in the former case, that “he is a pauper, .who is unable to provide necessary food and clothing for his minor children, and leaves them to be aided by the town.” When a father, who has not received supplies for himself, is of sufficient ability to provide for his minor children, he cannot in any correct sense be denominated a pauper. A child, whose father possesses a large estate, when at a distance from home, may fall into distress, and be relieved by a town. The statute makes it the duty of the town, where the child may happen to be, to render the aid. But such aid does not convert the parent into a pauper, and thereby prevent him from gaining a settlement. The town, which renders such support, has a remedy for it against the town where the child has a settlement, and the latter against the parent, who is under legal obligations to support such child.
The father’s ability in this case to support his daughter is not controverted, and the conclusion is, that the aid rendered to her by the plaintiffs did not affect his right to acquire a settlement in Levant, which he obtained by a residence there for the period of five years.
The defendants are not liable for the expenses incurred subsequently to December 17, 1848, at which time Silas Packard gained a settlement in Levant, but are for those which accrued prior to that time. Defendants defaulted.